DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that an information disclosure statement (IDS) was not included in the electronic file wrapper of the instant application. Applicant is reminded of the duty to disclose information material to patentability as defined by 37 C.F.R. 1.56 (also see MPEP 2001). 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-12 drawn to a method to detect and access microorganism influenced corrosion of a subject metal, classified in G01N17/02.
	II. Claims 13-14, drawn to an apparatus for detecting microorganism influenced corrosion and pitting corrosion, classified in G01N17/006.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the  process as claimed can be practiced by another and materially different apparatus. The method in invention I does not need an electrochemical impedance spectroscopy apparatus, which exists in the invention II. Furthermore, the apparatus as claimed can be used to practice another and materially different process including wherein the corrosion rate is determined at varying temperatures and/or concentrations, or wherein the signal is background/noise corrected.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark L. Weber, the representative of applicant, on June 13, 2022, a provisional election was made with traverse to prosecute the invention of group II, claims 13-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-12 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 13-14 are objected to because of the following informalities:
Claim 13, line 1 of Pg. 19: please amend to recite “…configured to measure [[the]]a resistance”.
Claim 13, lines 11-12 of Pg. 19: please amend to recite “where Δm is the predictive difference in mass loss between the test electrode and the control electrode”. 
Claim 14, line 20: please add a period at the end of the claim. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 13-14, claim 13 recites the following limitations: “the corrosive material” in line 22 on page 18, “the stoichiometric coefficient” and “the anodic half reaction” in lines 12-13 on page 19, “the molecular weight” in line 13 on page 19, “the total current” in line 14 on page 19, and “the number of electrons” in lines 14-15 on page 19, which lack antecedent basis. Therefore, the scope of claim 13 is indefinite. Claim 14 is further rejected by virtue of its dependency upon and because it fails to cure the deficiencies of indefinite claim 13. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (Use of an electrochemical split cell technique to evaluate the influence of Shewanella oneidensis activities on corrosion of carbon steel, Plos one, 2016, DOI:10.1371/journal.pone.0147899), and in view of Bryant (Bryant M.G., Fretting-crevice corrosion of cemented metal on metal total hip replacements, Ph.D. Thesis of the University of Leeds, 2013) and Neeley (Neeley A., Characterizing the localized corrosion of AA7075-T6 and AA2024-T3 by optical profilometry, Master thesis of the Ohio State University, 2012). Gamry (Gamry reference 600: POTENTIOSTAT/GALVANOSTAT/ZRA, downloaded from the following website: www.nanopolitan.com/Lab/Files/Equipment/Gamry/Gamry_Reference600_Specifications.pdf  published in 2019) and Kramer et al. (Evaluation of corrosion resistance of aluminum-based alloys in bioethanol produced in Misiones, Procedia Materials Science 9 (2015) 341– 349) are evidences for claim 13.  

Regarding claim 13, Miller teaches an apparatus (the zero-resistance amperometry (ZRA) split cell apparatus shown in S1 Fig. and Fig.2). The limitation “for detecting microorganism influenced corrosion and pitting corrosion of a subject metal in contact with a corrosive medium including a subject microorganism or subject microorganism consortium” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches an apparatus (the zero-resistance amperometry (ZRA) split cell apparatus shown in S1 Fig. and Fig.2) for detecting microorganism influenced corrosion of a subject metal in contact with a corrosive medium including a subject microorganism or subject microorganism consortium (use of an electrochemical split cell technique to evaluate the influence of Shewanella oneidensis activities on corrosion of carbon steel (title); Shewanella oneidensis (section of bacteria cultivation) corresponds to the microorganism; carbon steel (section corrosion incubations) corresponds to the subject metal; and medium including bacteria corresponds to the corrosive medium), the apparatus comprising:
a split chamber (see S1 Fig.) zero resistance ammeter apparatus (ZRE in Fig.2; S1 Fig.1); the limitation “configured to measure current flow between a test electrode and a control electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a split chamber (see S1 Fig.) zero resistance ammeter (see ZRE in Fig.2) apparatus configured to measure current flow (see Fig. 2) between a test electrode (WE1 in S1 Fig.) and a control electrode (WE2 in S1 Fig.), the apparatus comprising:
a test chamber (the left chamber in S1 Fig.); the limitation “configured to hold a test sample of the corrosive medium and the subject microorganism or subject microorganism consortium such that the test electrode is in contact with the test sample, wherein the test electrode is made of the subject metal and is subject to corrosion from contact with the test sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a test chamber configured to perform the functions above (the left chamber in S1 Fig. configured to hold a test sample of the corrosive medium and the subject microorganism or subject microorganism consortium (medium including bacteria shown in Table 1), wherein the test electrode (WE1) is in contact with the test sample and wherein the test electrode is made of the subject metal (see section of corrosion incubations) and is subject to corrosion from contact with the test sample (the details can be found in section of corrosion incubations)),
a control chamber (the right chamber shown in S1 Fig.); the limitation “configured to hold a control sample of the corrosive material that has been sterilized against the presence of the subject microorganism or subject microorganism consortium such that the control electrode is in contact with the control sample, wherein the control electrode is made of the subject metal and is subject to corrosion from contact with the control sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a control chamber (the right chamber shown in S1 Fig.) configured to hold a control sample of the corrosive material that has been sterilized against the presence of the subject microorganism or subject microorganism consortium (Sterile medium in Table 1 for WE2); S1 Fig. and Fig.2 show that the control electrode WE2 is in contact with the control sample, wherein the control electrode is made of the subject metal and is subject to corrosion from contact with the control sample (see experimental conditions in Table 1)),
an ionic connection between the test sample and the control sample to allow ion flow (salt bridge consisting of a cation exchange membrane in S1 Fig. (the last para. on page 3) corresponds to the ionic connection between the test sample and the control sample to allow ion flow), and
a zero resistance ammeter connected between the test electrode and the control electrode (ZRA in Fig.2). The limitation “configured to measure current flow between the test electrode and the control electrode” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches wherein ZRA in Fig.2 configured to measure current flow between the test electrode and the control electrode (current and potential were recorded using a Gamry Reference 600 potentiostat/galvanostat in ZRA mode (lines 2-3 on page 4); measured current is shown in Fig.2);
an electrochemical impedance spectroscopy apparatus (Gamry Reference 600 potentiostat/galvanostat (lines 2-3 on page 4)); the limitations “configured to measure the resistance, Rpit, of a surface of the subject metal that is undergoing pitting corrosion” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Miller teaches a Gamry Reference 600 potentiostat/galvanostat (lines 2-3 on page 4), which is capable of performing the claimed function, as evidenced by specifications of Gamry Reference 600 (The Reference 600 comes fully equipped to perform electrochemical impedance spectroscopy) and Kramer who used a Gamry Reference 600 potentiostat to perform the electrochemical impedance spectroscopy study of corrosion of aluminum-based alloys (sections 2.2 and 3). The Gamry Reference 600 potentiostat is configured to measure the polarization resistance Rp (Rp corresponds to Rpit in this application) of a surface of the subject metal that is undergoing pitting corrosion (see Rp shown in Table 1 of Kramer). Miller further teaches the apparatus comprising:
the test chamber (the left chamber of S1 Fig.),
the test electrode (the WE1 in S1 Fig.), and
an EIS-capable potentiostat that also serves as the zero resistance ammeter (a Gamry Reference 600 potentiostat/galvanostat in ZRA mode (lines 2-3 on page 4); The Reference 600 comes fully equipped to perform electrochemical impedance spectroscopy (see specifications of Gamry Reference 600)).
However, Miller does not teach wherein the apparatus further comprising a processor communicating with the EIS-capable potentiostat and configured to:
calculate a predictive difference in mass loss between the test electrode and the control electrode using the following formula:

    PNG
    media_image1.png
    67
    168
    media_image1.png
    Greyscale

where Δm is the difference in mass loss between the test electrode and the control electrode, s is the stoichiometric coefficient of the subject metal in the anodic half reaction occurring in the test chamber, M is the molecular weight of the test electrode, I is the total current in amps as measured in step (a), and t is time, and n is the number of electrons, and F is Faraday's constant, 96.485 Coulombs/mol; and
correlate Rpit to a pitting density to assess the extent of pitting corrosion.

Bryant teaches fretting-crevice corrosion of cemented metal on metal total hip replacements (title). Bryant further teaches various electrochemical measurements to characterize corrosion characteristics of metallic biomaterials using a potentiostat/galvanostat (section 3.6), and the electrochemical measurements further comprise Zero Resistance Ammeter Measurements (ZRA) (section 3.6.2) and Electrochemical Impedance Spectroscopy (EIS) (sections 3.6.6 and 7.2.1.2)). The electrochemical measurements are done by a computer-controlled potentiostat (section 3.6.3). Bryant further teaches the Faraday’s law (section 2.19 on page 56) for calculating mass loss from an electrode. The amount of electric charge, Q, is integration of current over time, as shown in section 3.6.7 (calculation of corrosion and mass loss due to oxidation) on page 91. Therefore, Bryant teaches a processor communicating with the EIS-capable potentiostat (a computer-controlled potentiostat) and configured to calculate the mass loss based on the Faraday’s law.
Miller and Bryant are considered analogous art to the claimed invention because they are in the same field of characterizing corrosion of a metal with an electrochemical measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of calculating the mass loss of Miller (who used the ASTM method G01- 03 on page 4) with the calculation of the mass loss using the Faraday’s law, as taught by Bryant. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 
Miller modified by Bryant does not teach the processor configured to correlate Rpit to a pitting density to assess the extent of pitting corrosion.
Neeley teaches characterizing the localized corrosion of AA7075-T6 and AA2024-T3 (title) that are undergoing pitting corrosion (chapter 2.5.2) using the EIS technique (chapter 3.2.5.3). Neeley further teaches the correlation between the polarization resistance Rp (corresponding to Rpit in this application) and pit number density (corresponding to the pitting density in this application), as shown in Fig. 43 on page 140. 
Modified Miller and Neeley are considered analogous art to the claimed invention because they are in the same field of characterizing corrosion of a metal with an electrochemical measurement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of modified Miller by correlating Rpit to a pitting density to access the extend of pitting corrosion, as taught by Neeley. The claimed limitation is obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)].
Note: For the purpose of examination, Examiner interprets “the corrosive material” as a corrosive material”, “the stoichiometric coefficient” as a stoichiometric coefficient, “the anodic half reaction” as an electrochemical reaction, “the molecular weight” as molecular weight, “the total current” as total current, and “the number of electrons” as number of electrons. 

Regarding claim 14, modified Miller teaches the apparatus of claim 13, wherein the processor is programed to assess pitting density as a function of 1/Rpit for the subject metal, and uses the function for correlating Rpit to a pitting density (Modified Miller teaches wherein the processor is configured to correlate Rpit to a pitting density , as outlined in the rejected claim 13. Since Neeley teaches the plot of Rpit as a function of pitting density in Fig. 43, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plot by showing the pitting density as a function of 1/Rpit since both plots show the relationship between Rpit and pitting density. It would have been a matter of choice to plot Rpit vs pitting density or pitting density vs 1/Rpit , which a person of ordinary skill in the art would have found obvious. Based on the plot of pitting density vs 1/Rpit, one would correlate Rpit to a pitting density. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]). 
Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Gill et al. (US 2007/0017822A1) teaches simultaneous determination of general corrosion and localized corrosion rate measurement wherein polarization resistance is measured with the three-electrode system. Jovancicevic et al. (US 2008/0283418A1) teaches an electrochemical noise method, apparatus, and system for estimating and calculating parameters of interest related to corrosion rates of an electrically conductive article. Little et al. (US 4,789,434A) teaches method and apparatus for measuring corrosion current induced by microbiological activities with a split-chamber ZRA apparatus. Srinivasan et al. (US 2003/0146749A1) teaches a method for detecting the onset of and/or monitoring the progress of localized corrosion of one or more locations on the surface of a corrodible metal article in a corrosive environment. Friedersdorf et al. (US 2015/0268152A1) teaches sensing systems and methods for determining and classifying corrosivity. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795